Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 6 MAY 2022.
Claim Status
           Claims 5-9, 23-29, 40-41, and 50-55 are pending. Claims 1-4, 10-22, 30-39, and 42-49 are cancelled. Claims 5-9, 23, 40-41, and 50-55 are withdrawn. Claims 24-29 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed applications, parent application 14/929,578, of which the instant application is a continuation-in-part application, and PCT application PCT/EP2016/076462, filed on November 2, 2015 and November 2, 2016, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The Information Disclosure Statement(s) filed on 6 MAY 2022 has been received and considered herein; the signed form is mailed with this action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24 and 26-29 stand rejected under 35 U.S.C. 102(a)(2) and 102(a)(1) as being anticipated by GIEBEL (EP2687219A1; Publ. 22 JAN 2014) as evidenced by Lai (Lai RC, et al. Stem Cell Research. 2010 May 1;4(3):214-22), Oñate (Oñate B, et al. The FASEB Journal. 2012 Oct;26(10):4327-36), and Kordelas (Kordelas L, et al. Leukemia. 2014 Apr;28(4):970-3).
GIEBEL is directed to the use of exosome-preparations derived from neonatal or adult tissue-derived mesenchymal stem-cells (MSCs), including adipose-derived MSCs (claims 1-2, 9, and 12; [0020], [0026], [0033]), for the prevention or for therapy of inflammatory conditions (Abstract; [0016], [0018], [0039]; claims 10-13). GIEBEL teaches administration of exosomes to patients in need thereof for treating inflammation (including chronic inflammatory disease(s); [0038]-[0039],[0042], [0072]-[0076]) wherein the compositions comprise exosomes isolated from MSC cultures including adipose-derived MSCs ([0051]-[0057]; claims 1-2, 9 and 12). 
In regard to the inherent property of exosomes, GIEBEL teaches that the exosomes have a size of between about 70 to 200 nm with a mean of +/- 10% deviation [0030]. GIEBEL teaches up to 10% deviation allowing for exosomes of 60-220 nm, well within the art recognized size for distinguishing exosomes from other larger microvesicles and apoptotic bodies (80-160nm; [0005]).
In regard to the inherent property of exosomes, especially adipose-derived exosomes, GIEBEL teaches that the exosomes are positive for cellular exosome markers [0030]. And Lai evidences that although exosomes are known to have a cell-type-specific protein composition, most carry a common subset of proteins that include … TSP-1 (p. 32 ¶2), and Oñate (2012) evidences that TSP-1, an adipokine, is expressed in and associated with adipose-derived MSCs and their secretome (Fig. 2A-C and p. 4333 ¶4).
Thus, GIEBEL, as evidenced by Lai and Onate, clearly anticipates the invention of claim 24 before the effective filing date (EFD) of the instant application.
In regard to the limitation of claim 26, GIEBEL teaches treatment with MCS-derived exosomes ([0071]-[0076)) wherein the MSCs are allogeneic, as evidenced by Kordelas, et al. p. 971 ¶2.
In regard to the limitations of claims 27-28, GIEBEL teaches systemic administration via intravenous injection or infusion ([0031],[0037],[0043]; claims 6, 8, and 14).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-25 and 29 stand rejected under 35 U.S.C. 103 as being unpatentable over GIEBEL (EP2687219A1; Publ. 22 JAN 2014), as evidenced by Lai (Lai RC, et al. Stem cell research. 2010 May 1;4(3):214-22) and Oñate (Oñate B, et al. The FASEB Journal. 2012 Oct;26(10):4327-36), as applied to claim 24 above, and further in view of SINDEN (EP2877187B1; filed 18 JUL 2013; publ. as WO2014/013258 23 JAN 2014).
GIEBEL, as evidenced by Lai and Oñate, anticipates the instant invention of claim 24 as presented above. GIEBEL does not teach treatment of a disease selected from: rheumatoid arthritis (RA), Inflammatory Bowel Disease (IBD), and Crohn's disease, recited in claim 25.
SINDEN teaches that exosomes isolated from mesenchymal stem cells ([0158]-[0165]), including ADSCs ([0161]-[0165]), can be used to treat immune-mediated inflammatory diseases, in particular rheumatoid arthritis, inflammatory bowel disease, and Crohn's disease ([0138],[0142]) by administering a therapeutically effective amount to a patient in need thereof ([0128],[0137],[0144]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the EFD of the instant application to treat a disease selected from the group consisting of rheumatoid arthritis (RA), Inflammatory Bowel Disease (IBD), and Crohn's disease by administering a therapeutically effective amount of a composition comprising an isolated exosome of claim 1, because GIEBEL and SINDEN teach administration of compositions comprising isolated exosomes for effective treatment of such inflammatory diseases and because GIEBEL, as evidenced by Lai and Oñate, render obvious the phenotypic characteristics of the therapeutic exosomes. A practitioner would have a reasonable expectation of success because both SINDEN and GIEBEL teach the therapeutic effectiveness of adipose-derived exosomes and because SINDEN teaches the effectiveness of administering therapeutic amounts of adipose-derived exosomes for the diseases recited in claim 25. Thus, the invention of claims 24 and 25 are rendered obvious in view of the prior art teachings of GIEBEL and SINDEN before the EFD of the instant application.
In regard to the limitation of claim 29, SINDEN teaches administering exosomes in conjunction with at least one additional therapeutic agent [0151].
Response to Arguments
Applicant’s arguments filed on 6 MAY 2022 have been fully considered but are not found persuasive for the following reasons. 
Applicant argues that GIEBEL does not disclose or even suggest a method for treating an immune-mediated inflammatory disease characterized by chronic inflammation. This argument has been fully considered but is not found persuasive because GIEBEL clearly taught methods for treating GvHD [0001], an art recognized disorder encompassing both acute and chronic inflammatory disorders, see, for example, Ringden, et al. (Best Practice & Research Clinical Haematology. 2011 Mar 1;24(1):65-72). Furthermore, GIEBEL clearly taught an enabling example of treatment of chronic GvHD by administering MSC-derived exosomes [0018],[0020].
Applicant argues that GIEBEL is not enabling in that GIEBEL does not teach to a person of skill how exosomes from ASCs can be used in a method having a beneficial immunomodulatory effect in the treatment of inflammatory diseases. This argument has been fully considered but is not found persuasive because GIEBEL clearly taught methods for treating disorders such as chronic GvHD (a chronic inflammatory disorder) that require the same method step as the instant invention, administration of exosomes derived from MSCs, including adipose derived MSCs, for said treatment (citations above). Applicant has not provided any evidence that the treatment taught, and thus clearly anticipated, by GIEBEL is in any way insufficient to treat chronic inflammation as claimed by Applicant. GIEBEL clearly teaches that there is no undue experimentation required by a practitioner to treat chronic inflammatory disorders by administration of MSC-derived exosomes. Applicant provides no evidence that GIEBEL’s administration of MSC-exosomes derived from adipose tissues would be insufficient to treat an unspecified chronic inflammation in an unspecified patient population such as recited in instant claim 24. 
Citation of Other Relevant Art
•  Ringden (Ringden, O, Le Blanc K. Mesenchymal stem cells for treatment of acute and chronic graft-versus-host disease, tissue toxicity and hemorrhages. Best practice & research Clinical haematology. 2011 Mar 1;24(1):65-72) teaches both acute and chronic GvHD as disorders targeted by MSC therapies (whole document).
•  Strioga (Strioga M, et al. Stem cells and development. 2012 Sep 20;21(14):2724-52) teaches that ASCs seem to be as effective as BM-MSCs in clinical application, and, in some cases, may be better suited than BM-MSCs (Abstract).
•  Henkin (Henkin J, Volpert OV. Expert Opinion on Therapeutic Targets. 2011 Dec 1;15(12):1369-86) teaches that TSP1 causes macrophage apoptosis and thus attenuates inflammation and cytokines important for angiogenesis (section 3, ¶1).

Conclusion
	Claims 24-29 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633              

/KEVIN K HILL/Primary Examiner, Art Unit 1633